***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 STATE OF CONNECTICUT v. DAYVON WILLIAMS
               (AC 42612)
                       Prescott, Moll and Suarez, Js.

                                  Syllabus

Convicted of the crime of sexual assault in the second degree after a trial
    to the court, the defendant appealed to this court, claiming that the trial
    court deprived him of his constitutional right to the assistance of counsel
    by allowing him to represent himself and thereafter abused its discretion
    by failing to order a competency hearing or to appoint counsel for him.
    The defendant had been represented by three public defenders during
    pretrial proceedings before two different trial judges in the several
    months prior to trial, when he sought to dismiss the public defenders
    and to represent himself. After the defendant rejected the state’s offer
    of a plea agreement, the court canvassed him regarding his request
    to represent himself, and found that he knowingly, intelligently and
    voluntarily waived his right to counsel and was qualified to represent
    himself. None of the public defenders at any time during those proceed-
    ings expressed concerns to the court about the defendant’s competence
    to stand trial or indicated that he suffered from a mental illness or
    incapacitation. Held:
1. The trial court did not abuse its discretion in determining that the defen-
    dant was competent to represent himself and that he made a knowing,
    voluntary and intelligent waiver of his right to counsel:
    a. The record supported the court’s finding that the defendant was
    competent to waive his right to counsel and to represent himself, as he
    had expressed his desire to represent himself on two occasions before
    different judges prior to being allowed to represent himself, he was
    consistently able to articulate logical reasons for that desire, his
    responses to the court during its canvass of him showed that he compre-
    hended the disadvantages and dangers of representing himself, and he
    indicated that he understood the elements of the crime with which he
    was charged and the range of penalties associated with a conviction.
    b. Contrary to the defendant’s contentions, the court’s canvass of him
    provided sufficient information to determine whether he knowingly,
    voluntarily and intelligently waived his right to counsel, as the record
    was devoid of facts that should have given rise to any specific concerns
    in the court’s mind: the court determined that the defendant had the
    intelligence and capacity to appreciate the consequences of his decision
    to represent himself, it made him aware of the penalties to which he
    was exposed and the great dangers in self-representation, such as making
    self-incriminating statements at trial, and its questions demonstrated
    that he understood that he would be responsible for filing motions, legal
    research, selecting a jury, and complying with the rules of evidence and
    criminal procedure; moreover, although the court did not explicitly
    advise the defendant of the statutory maximum and mandatory minimum
    sentences he faced, his statements to the court and discussions with
    the state regarding the plea offer sufficiently demonstrated that he was
    aware of the prison time to which he was exposed if convicted, and,
    contrary to his unsupported assertion, the court was not required to
    advise him that he would need to register as a sex offender if he were
    convicted or to ask him or his counsel if he had any mental health issues;
    furthermore, the defendant’s education level and lack of experience as
    a self-represented litigant did not necessarily mean that his election to
    represent himself was not intelligently made, as his responses to the
    court about his educational background, whether he had a history of
    representing himself and his awareness of the requirements of self-
    representation suggested that he understood those obligations.
2. The defendant could not prevail on his unpreserved claim that, because
    his postcanvass conduct constituted substantial evidence of mental
    impairment, the trial court abused its discretion by failing to order a
    competency hearing or to appoint counsel for him after it granted his
    request to represent himself: the record reflected that the defendant
    interacted intelligently with the court, as he advanced arguments in
   support of his defense and actively participated in the trial, at no point
   after its canvass of him did the court express concerns about his compe-
   tence, his actions after the state rested its case demonstrated a basic
   understanding of the judicial process and a trial strategy for creating
   reasonable doubt about the veracity of the allegations against him, and,
   even if some of his arguments at trial were not well grounded in the
   law and his representation lacked the hallmarks of an attorney skilled
   in the practice of law, the defendant showed that he had a rational
   understanding of the proceedings by challenging the sufficiency of the
   evidence that was before the court.
          Argued January 7—officially released August 3, 2021

                           Procedural History

  Substitute information charging the defendant with
the crime of sexual assault in the second degree,
brought to the Superior Court in the judicial district of
Stamford-Norwalk and tried to the court, Blawie, J.;
judgment of guilty, from which the defendant appealed
to this court. Affirmed.
  Jennifer B. Smith, for the appellant (defendant).
   Samantha Oden, deputy assistant state’s attorney,
with whom, on the brief, were Paul J. Ferencek, state’s
attorney, and Michelle Manning, senior assistant state’s
attorney, for the appellee (state).
                          Opinion

   SUAREZ, J. The defendant, Dayvon Williams, appeals
from the judgment of conviction, rendered after a trial
to the court, of sexual assault in the second degree in
violation of General Statutes § 53a-71 (a) (3). On appeal,
the defendant claims that the court (1) deprived him
of his constitutional right to the assistance of counsel
by allowing him to represent himself, and (2) abused its
discretion by failing, sua sponte, to order a competency
hearing or to appoint counsel for him after it granted
his request to represent himself. We disagree and,
accordingly, affirm the judgment of the trial court.
  The following procedural history is relevant to this
appeal. On May 24, 2018, the state filed a long form
information charging the defendant with second degree
sexual assault in violation of § 53a-71 (a) (3) related to
his alleged conduct involving a female victim1 in Nor-
walk on May 6, 2017. The defendant was represented
by three public defenders throughout the pretrial pro-
ceedings. Attorney Barry Butler first represented the
defendant at a hearing on August 31, 2017, in which it
was determined that the defendant qualified for public
defender assistance. The court, White, J., appointed the
Office of the Public Defender to represent the defen-
dant, and, on September 1, 2017, Attorney Howard Ehr-
ing filed an appearance on his behalf.
   On October 3, 2017, the defendant filed two motions
to dismiss Butler and Ehring from his case. On the same
day, he filed an application and writ of habeas corpus
ad testificandum to ‘‘regain [his] extradition rights
. . . .’’2 On October 11, 2017, the defendant, accompa-
nied by Ehring, appeared before the court, Blawie, J.
Ehring informed the court that the defendant had called
the state’s attorney’s office and expressed his intention
to terminate public defender services and represent
himself. The court asked the defendant if he wanted to
represent himself. The defendant responded: ‘‘[T]hat’s
what it’s looking like because [Ehring] has a problem
with communication, and I feel like I can speak up for
myself.’’ The court began to canvass the defendant and
stated that, if he represented himself, he would be held
to the same standards as a lawyer. The court explained
that, if he so requested, it would be willing to appoint
standby counsel who could provide the defendant with
assistance. The court then asked the defendant if he
understood the elements of the offense with which he
was charged, which led to a discussion about whether
the defendant previously had a chance to review the
arrest warrant.
  The court did not finish its canvass of the defendant
and instead began discussing the defendant’s motion
to regain his extradition rights. Before the hearing
ended, the court ‘‘urge[d]’’ the defendant ‘‘to try to col-
laborate with Attorney Ehring.’’ The defendant reiter-
ated that he was having difficulty communicating with
Ehring and stated that he had the same issues with
Butler. The court responded that ‘‘the right to counsel
does not include the right to counsel of your choice’’
and that it was ‘‘not yet making a finding of self-repre-
sentation.’’
   On November 13, 2017, the court, Blawie, J., held a
hearing and again discussed the issue of whether to
terminate the public defender services and to allow the
defendant to represent himself. The defendant argued
that his motion to dismiss Ehring should be granted on
the grounds that Ehring did not review his case with
him and failed to investigate information that he had
provided to Ehring. The defendant expressed frustra-
tion with the length of time he had been detained, stat-
ing: ‘‘I was arrested July 28 [2017]; I’ve been sitting here
three months with nothing being said to me about my
case.’’ The court again started to canvass the defendant
and informed him of the risks of self-representation.
The court stated: ‘‘[W]hen you’re indigent, you’re enti-
tled to the Office of Public Defender’s services, but
appointment of counsel does not mean appointment of
counsel of your choice. You have two very capable
lawyers in this office; they’re both qualified to handle
this matter . . . .’’ The court reminded the defendant
that it would appoint standby counsel upon his request
but that having standby counsel was ‘‘far different . . .
from having representation in a full capacity . . . .’’
The court noted that Ehring had represented hundreds
of people in the defendant’s position over the course
of thirty-two years as a public defender and that he had
the defendant’s ‘‘best interest in mind . . . .’’ The court,
however, did not finish its canvass at this time. Instead,
at the end of the hearing, the court directed a judicial
marshal to bring the defendant to a conference room
in the courthouse so that he could speak privately
with Ehring.
   On December 13, 2017, the defendant appeared
before the court, White, J., with Attorney Benjamin
Aponte from the Office of the Public Defender. The
state represented that the defendant had filed motions
to remove Ehring from his case and noted that, during
previous hearings at which these motions were heard,
the court ‘‘did not get through the entire canvass.’’ The
state then requested that the court ask the defendant
if he still wanted to represent himself and, if so, to
canvass him. The following exchange occurred between
the court and the defendant:
  ‘‘The Court: Okay. Mr. Williams, do you want to repre-
sent yourself?
   ‘‘The Defendant: At a point in time, I felt like I had
to speak up for myself and represent myself. Recently,
Attorney Aponte actually came—came and visited me
in Bridgeport Correctional Center. He ha[s] taken the
initiative to do that, so I will like to go forward with
Aponte, if I can.
   ‘‘The Court: I’m going to take what you said as a no,
that you don’t want to represent yourself now. Am I—
is that correct?
  ‘‘The Defendant: Yes.’’
  The court continued the hearing with Aponte as coun-
sel for the defendant.
   On February 2, 2018, the state made an offer to
resolve the case through a plea agreement in exchange
for a sentence of ten years of incarceration, suspended
after four years, followed by fifteen years of probation.
The defendant rejected this offer. On the same date,
the defendant appeared before the court, White, J., to
address his decision to reject the offer. The court asked
the defendant if he ‘‘had enough time to speak to [his]
attorney about the offer . . . .’’ The defendant
responded, ‘‘no.’’ The court, the defendant, Aponte, and
the prosecutor then engaged in the following colloquy:
  ‘‘The Court: Okay. We’ll pass it and talk to your law-
yer.
  ‘‘[The Defendant]: Excuse me, I would like to speak
on the record. May I address the court, please?
  ‘‘The Court: It’s not a good idea, you might say some-
thing to hurt your own case and—
  ‘‘[The Defendant]: Not at all—sorry, Your Honor.
   ‘‘The Court: Okay. If you want to say something, I’ll
listen, but it’s really not a good idea.
   ‘‘[The Defendant]: Honorable Judge White, I am the
defendant, and I don’t feel as if I’m being treated fairly
in this matter here. It’s been an ongoing case for nine
months now. It’s been—information on my—against
me for nine months now. I’ve been in the state of Con-
necticut for six months, going on a complete seven,
because I was arrested in New York City, and I’ve been
held in my city jail for nineteen days, to be exact. And
since I’ve been here in the state of Connecticut, I have
[had] more than enough time to speak with lawyers,
but they never showed up to speak to me, so I feel like
I’m being treated unfairly. My eighth amendment3 right
is being violated once again. I previously dismissed
Ehring, who’s sitting over there to the left of me. And
I feel like I need to initiate pro se and be given a law
library or something to exercise my rights from here
on because—
  ‘‘The Court: Sir, are you telling me you want to repre-
sent yourself?
  ‘‘[The Defendant]: I’m gonna have to—I’m going to
have to.
  ‘‘The Court: No, you don’t have to. You can’t afford
counsel, and you have counsel provided for you, so it’s
not true that, that—
  ‘‘[The Defendant]: Yes, I want to initiate pro se.
  ‘‘The Court: Okay. How far did you go in school?
  ‘‘[The Defendant]: G.E.D. equivalency of a high school
diploma.
  ‘‘The Court: Okay. Have you ever represented your-
self in a criminal case before?
  ‘‘[The Defendant]: No, I haven’t. I’d be willing to do so.
  ‘‘The Court: Do you understand the elements of the
offense that you’re charged with?
  ‘‘[The Defendant]: Yes.
   ‘‘The Court: Do you understand the range of penal-
ties?
  ‘‘[The Defendant]: Yes.
  ‘‘The Court: Do you understand that you’re going to
have to file motions on your own?
  ‘‘[The Defendant]: Yes.
  ‘‘The Court: Do you understand that you’re gonna
have to do legal research on your own?
  ‘‘[The Defendant]: Yes, and speaking of which, I filed
two speedy trial motions—
   ‘‘The Court: Let me—sir, let me finish asking ques-
tions and then—
  ‘‘[The Defendant]: I’m sorry.
  ‘‘The Court: —I’ll give you a chance to speak further.
  ‘‘[The Defendant]: Yes, Your Honor.
  ‘‘The Court: Do you understand that—I take it you’ve
elected to have a jury trial, is that right?
   ‘‘[The Defendant]: At this moment, I have to speak—
I’m undecided at this moment.
   ‘‘The Court: Well, I’m gonna assume that you’re going
to have a jury trial instead of a court trial. If you have
a jury trial, you’re gonna have to pick the jury on your
own, you’re going to have to make proper motions; you
understand that?
  ‘‘[The Defendant]: Understood.
  ‘‘The Court: And whoever the trial judge is will proba-
bly give you some leeway, but you’re going to have to
comply with the rules of evidence; do you under-
stand that?
  ‘‘[The Defendant]: Yes.
  ‘‘The Court: And the rules of procedure and filing any
proper motions, so you understand all that?
  ‘‘[The Defendant]: Yes.
  ‘‘The Court: And do you understand that there are
great dangers in self-representation?
  ‘‘[The Defendant]: Yes.
   ‘‘The Court: Okay. I just want to make sure you under-
stand and just tell you that, if you try the case yourself,
you might ask questions or make comments that are
incriminating in nature, or it might put you in a bad
light, and you’re gonna talk, and you’re gonna be stuck
with what you have to say. And it’s really not a good
idea, in most instances, for people to represent them-
selves. I think it was Abraham Lincoln who said that a
lawyer who represents himself has a fool for a client;
somebody said that.
  ‘‘[The Defendant]: I’m familiar.
  ‘‘The Court: There’s a lot of wisdom in that. Do you
understand what I’m telling you?
  ‘‘[The Defendant]: I’m familiar.
  ‘‘The Court: Okay. And you—obviously, you under-
stand that, if you can’t afford counsel, I would provide
one for you at no cost to you. You understand that?
  ‘‘[The Defendant]: Yes. At any moment?
  ‘‘The Court: And you have a—
  ‘‘[The Defendant]: If I—
  ‘‘The Court: Listen to me.
  ‘‘[The Defendant]: —choose to give up my status—
   ‘‘The Court: Please listen to me and let me finish. So,
you understand that you have a constitutional right to
be represented by counsel and you want to give up that
right and represent yourself, is that correct? Is it?
  ‘‘[The Defendant]: Yes.
  ‘‘The Court: Is there anybody forcing you or threaten-
ing you to do this?
  ‘‘[The Defendant]: No.
   ‘‘The Court: Do you want to look at me, sir? So, you’re
doing what you’re doing voluntarily and of your own
free will?
  ‘‘[The Defendant]: Yes.
  ‘‘The Court: Mr. Aponte, do I need to ask him any-
thing else?
  ‘‘[Attorney] Aponte: No, Your Honor, thank you.
  ‘‘The Court: State, do I need to ask him anything else?
  ‘‘[The Prosecutor]: No, Your Honor.
   ‘‘The Court: All right. I’m gonna make a finding that
[the defendant] is knowingly, intelligent[ly], and volun-
tarily waiving his right to counsel, and he’s qualified to
represent himself. And I am removing a public defender
at this point; at some later point, if it’s appropriate, I may
ask the public defender to step in as standby counsel;
it’s discretionary with the court. That would just mean
that you’d have one of the public defenders, probably—
  ‘‘[The Prosecutor]: Judge, I—
   ‘‘The Court: —Mr. Aponte, there to answer any ques-
tions you might have, but Mr. Williams, please pay atten-
tion. It’s gonna be up to you to fully represent yourself.
The public defender doesn’t have any more responsibil-
ity with this case.
  ‘‘[The Defendant]: Understand—
  ‘‘The Court: Do you understand what I just told you?
  ‘‘[The Defendant]: Yes.’’ (Footnote added.)
  The court then advised the defendant about the man-
datory minimum sentence for the crime with which he
was charged. The following exchange occurred
between the court and the defendant:
  ‘‘The Court: I should add, before the state’s attorney
goes on, there’s a mandatory minimum—
  ‘‘[The Defendant]: Ten years.
  ‘‘The Court: Well, no not a mandatory minimum—
  ‘‘[The Defendant]: I mean, nine months, I’m sorry.
 ‘‘The Court: Yes. A mandatory minimum of nine
months sentence.
  ‘‘[The Defendant]: Nine months, ten—okay.’’
   On June 5, 2018, the date on which jury selection
was to begin, the defendant waived his right to a jury
trial and elected a court trial. The court, Blawie, J.,
canvassed the defendant and found that he had know-
ingly, voluntarily, and intelligently waived his right to
a jury trial. On June 18, 2018, a trial was held before
the court, Blawie, J. After the state rested, the defen-
dant orally moved for a judgment of acquittal on the
ground that the evidence was insufficient to support a
guilty verdict. The court denied the motion. The defen-
dant then rested without presenting evidence. On June
19, 2018, the court found the defendant guilty of second
degree sexual assault in violation of § 53a-71 (a) (3).
On October 1, 2018, the court sentenced the defendant
to ten years of incarceration, execution suspended after
six years, and twenty years of probation. As part of the
special conditions of probation, the court ordered the
defendant to register as a sex offender for a period of
ten years pursuant to General Statutes § 54-252. This
appeal followed.
  Additional facts and procedural history will be set
forth as necessary.
                            I
  The defendant first claims that the court deprived him
of his constitutional right to the assistance of counsel
by allowing him to represent himself. We disagree.
  In this claim, the defendant raises three distinct argu-
ments. First, he argues that he was not competent to
waive his right to counsel. Second, he argues that he
was not competent to represent himself.4 Third, he
argues that he did not knowingly, voluntarily, and intel-
ligently waive his right to counsel.
   We begin by setting forth the legal principles govern-
ing this claim. ‘‘The sixth amendment to the United
States constitution provides: ‘In all criminal prosecu-
tions, the accused shall enjoy the right . . . to have
the assistance of counsel for his defense.’ This right is
made applicable to state criminal prosecutions through
the fourteenth amendment’s due process clause. See,
e.g., Gideon v. Wainwright, 372 U.S. 335, 342, 83 S. Ct.
792, 9 L. Ed. 2d 799 (1963). Embedded within the sixth
amendment right to assistance of counsel is the defen-
dant’s right to elect to represent himself, when such
election is voluntary and intelligent. See, e.g., Faretta
v. California, 422 U.S. 806, 807, 95 S. Ct. 2525, 45 L.
Ed. 2d 562 (1975).
   ‘‘We have long recognized this important right. See,
e.g., State v. Flanagan, 293 Conn. 406, 418, 978 A.2d 64
(2009); State v. Brown, 256 Conn. 291, 302, 772 A.2d
1107, cert. denied, 534 U.S. 1068, 122 S. Ct. 670, 151 L.
Ed. 2d 584 (2001). We have also observed, however,
that ‘[t]he right to counsel and the right to self-represen-
tation present mutually exclusive alternatives.’ . . .
State v. Flanagan, supra, 418. Although both rights are
constitutionally protected, a defendant must choose
between the two. Id. We require a defendant to clearly
and unequivocally assert his right to self-representation
because the right, unlike the right to the assistance of
counsel, protects interests other than providing a fair
trial, such as the defendant’s interest in personal auton-
omy. State v. Jones, 281 Conn. 613, 648, 916 A.2d 17,
cert. denied, 552 U.S. 868, 128 S. Ct. 164, 169 L. Ed.
2d 112 (2007). ‘Put another way, a defendant properly
exercises his right to self-representation by knowingly
and intelligently waiving his right to representation by
counsel.’ . . . State v. Flanagan, supra, 418.
   ‘‘Once the right has been invoked, the trial court must
canvass the defendant to determine if the defendant’s
invocation of the right, and simultaneous waiver of his
right to the assistance of counsel, is voluntary and intel-
ligent. See, e.g., State v. Pires, 310 Conn. 222, 231, 77
A.3d 87 (2013). The United States Supreme Court has
explained: ‘[I]n order competently and intelligently to
choose self-representation, [a defendant] should be
made aware of the dangers and disadvantages of self-
representation, so that the record will establish that he
knows what he is doing and his choice is made with
eyes open.’ . . . Faretta v. California, supra, 422 U.S.
835. That court further explained that a record that
affirmatively shows that the defendant is ‘literate, com-
petent, and understanding, and that he [is] voluntarily
exercising his informed free will’ is sufficient to support
a finding that the defendant voluntarily and intelligently
invoked his right. Id. Practice Book § 44-35 serves to
guide our trial courts in making this inquiry. State v.
Flanagan, supra, [293 Conn. 419]. Nevertheless,
‘[b]ecause the . . . inquiry [under Practice Book § 44-
3] simultaneously triggers the constitutional right of a
defendant to represent himself and enables the waiver
of the constitutional right of a defendant to counsel,
the provision of § [44-3] cannot be construed to require
anything more than is constitutionally mandated.’ . . .
Id. Thus, the court need not question a defendant
regarding all of the Practice Book § 44-3 factors. State
v. T.R.D., 286 Conn. 191, 204, 942 A.2d 1000 (2008).
Instead, the analysis under that rule of practice is
designed to help the court answer two questions:
‘[W]hether a criminal defendant is minimally competent
to make the decision to waive counsel, and . . .
whether the defendant actually made that decision in
a knowing, voluntary and intelligent fashion.’ . . .
State v. D’Antonio, 274 Conn. 658, 712, 877 A.2d 696
(2005). To date, courts have recognized four instances
in which a court may deny a defendant’s timely request
to represent himself. A defendant’s request may be
denied when a court finds that the defendant is not
competent to represent himself; see, e.g., Indiana v.
Edwards, 554 U.S. 164, 174, 128 S. Ct. 2379, 171 L.
Ed. 2d 345 (2008); or that he has not knowingly and
intelligently waived his right to the assistance of coun-
sel. See, e.g., Faretta v. California, supra, 835. A court
can also deny such request because it was made for
dilatory or manipulative purposes; e.g., State v. Jordan,
305 Conn. 1, 22, 44 A.3d 794 (2012); see also United
States v. Mackovich, 209 F.3d 1227, 1238 (10th Cir.),
cert. denied, 531 U.S. 905, 121 S. Ct. 248, 148 L. Ed.
2d 179 (2000); or because the defendant’s behavior is
disruptive or obstructive. See, e.g., Faretta v. Califor-
nia, supra, 834 n.46; State v. Jones, supra, [281 Conn.
648].’’ (Emphasis in original; footnote in original.) State
v. Braswell, 318 Conn. 815, 827–29, 123 A.3d 835 (2015).
   ‘‘A defendant is presumed to be competent [to stand
trial].’’ General Statutes § 54-56d (b). However, our
Supreme Court, relying on Indiana v. Edwards, supra,
554 U.S. 164, has held that, ‘‘when a trial court is pre-
sented with a mentally ill or mentally incapacitated
defendant who, having been found competent to stand
trial, elects to represent himself, the trial court also
must ascertain whether the defendant is, in fact, compe-
tent to conduct the trial proceedings without the assis-
tance of counsel.’’ State v. Connor, 292 Conn. 483, 527–
28, 973 A.2d 627 (2009) (Connor I).6 In Connor I, the
court ‘‘conclude[d] . . . in the exercise of [its] supervi-
sory authority over the administration of justice, that
a defendant, although competent to stand trial, may not
be competent to represent himself at that trial due to
mental illness or mental incapacity.’’ Id., 506. Therefore,
‘‘upon a finding that a mentally ill or mentally incapaci-
tated defendant is competent to stand trial and to waive
his right to counsel at that trial . . . trial court[s] must
make another determination, that is, whether the defen-
dant also is competent to conduct the trial proceedings
without counsel.’’ Id., 518–19. The issue ‘‘is not whether
the defendant lack[s] the technical legal skill or knowl-
edge to conduct the trial proceedings effectively with-
out counsel. . . . Rather, the determination of his com-
petence or lack thereof must be predicated solely on
his ability to carry out the basic tasks needed to present
his own defense without the help of counsel . . . not-
withstanding any mental incapacity or impairment seri-
ous enough to call that ability into question.’’ (Citation
omitted; emphasis added; internal quotation marks
omitted.) Id., 529–30. ‘‘The United States Supreme Court
has stated the basic tasks needed to present [one’s]
own defense include organiz[ing] [a] defense, making
motions, arguing points of law, participating in voir
dire, questioning witnesses, and addressing the court
and jury . . . .’’ (Internal quotation marks omitted.)
State v. Connor, 170 Conn. App. 615, 622, 155 A.3d 289,
cert. granted, 325 Conn. 920, 163 A.3d 619 (2017) (appeal
withdrawn January 5, 2018).
   With these principles in mind, we now consider
whether the court erred in allowing the defendant to
represent himself. We review a trial court’s decision
regarding a defendant’s request to proceed as a self-
represented litigant under the abuse of discretion stan-
dard of review. See, e.g., State v. Braswell, supra, 318
Conn. 830. ‘‘In determining whether there has been an
abuse of discretion, every reasonable presumption
should be given in favor of the correctness of the court’s
ruling. . . . Reversal is required only where an abuse
of discretion is manifest or where injustice appears to
have been done. . . . In general, abuse of discretion
exists when a court could have chosen different alterna-
tives but has decided the matter so arbitrarily as to
vitiate logic, or has decided it based on improper or
irrelevant factors. . . . Our review of a trial court’s
exercise of the legal discretion vested in it is limited
to the questions of whether the trial court correctly
applied the law and could reasonably have reached
the conclusion that it did.’’ (Citations omitted; internal
quotation marks omitted.) State v. Connor, supra, 170
Conn. App. 621.
                             A
   We first address two portions of the defendant’s claim
that are legally and factually interrelated. First, the
defendant argues that he was not competent to waive
his right to counsel. Second, the defendant argues that
he was not competent to represent himself. Because a
substantially similar analysis governs both claims, we
address these arguments simultaneously. With respect
to these arguments, the defendant asserts that the court
did not adequately consider the heightened require-
ments articulated in Edwards and mandated by our
Supreme Court in Connor I. The defendant points to
several occurrences that took place prior to the Febru-
ary 2, 2018 canvass during which his behavior demon-
strated that he might have had a mental impairment.
He asserts that he was ‘‘disruptive, repeatedly inter-
rupted the court, sometimes refused to respond to the
court’s questions, referred to himself in the third person
. . . showed signs of memory loss and confusion, had
difficulty following the court’s instructions, and was
unable to perform basic tasks that were necessary to
his defense . . . .’’ He also argues that he was ‘‘unable
to organize his defense and focus on relevant law per-
taining to the sexual assault charge.’’ We disagree.
  First, we note that the defendant was represented
by three different public defenders over the course of
several months prior to the February 2, 2018 canvass.
He expressed his desire to represent himself on two
separate occasions before a different judge prior to this
canvass. His various attorneys never expressed con-
cerns to the court about the defendant’s competency
to stand trial, thereby requiring an evaluation pursuant
to § 54-56d, nor did they indicate to the court that he
suffered from a mental illness or incapacitation.7
   Second, we are not persuaded that the precanvass
conduct on which the defendant relies should have
alerted the court to concerns about his competency to
waive his right to counsel or to represent himself.8 Our
review of the record reveals that the defendant was
consistently able to articulate logical reasons for his
desire to represent himself. Specifically, he was
unhappy with the representation he received from his
public defenders, and he indicated that they did not
visit him frequently, did not review his case with him,
and failed to investigate information that might have
helped his case. His responses to the court’s questions
at the pretrial hearings show that he comprehended the
disadvantages and dangers of representing himself, and
he indicated that he understood the elements of the
crime with which he was charged and the range of
penalties associated with a conviction.
   In support of this claim, the defendant relies heavily
on State v. Connor, supra, 292 Conn. 483. Connor I,
however, is easily distinguishable from the present case.
In Connor I, the court repeatedly was made aware of the
possibility that the defendant suffered from a significant
mental health problem, possibly related to his having
suffered a stroke prior to the time of his criminal trial.
Id., 489–504. In Connor I, defense counsel, the state,
and the defendant himself alerted the court to the fact
that the defendant’s competence to stand trial and to
waive his right to counsel was a significant issue to be
decided at trial.9 Id. In the absence of evidence of such
nature in the present case, we conclude that the record
supports a finding that the defendant was competent
to waive his right to counsel and that he was competent
to represent himself at trial. Accordingly, these portions
of the defendant’s claim are unpersuasive.
                            B
   We next address the defendant’s claim that the court
abused its discretion in determining that his waiver
of the right to counsel was knowing, voluntary, and
intelligent because the court ‘‘failed to comply with the
federal constitutional standard and Practice Book § 44-
3’s requirement to conduct a ‘thorough inquiry’ into
whether the defendant was truly knowingly, voluntarily,
and intelligently waiving his right to counsel.’’ We dis-
agree with the defendant’s claim.
    In this claim concerning the adequacy of the court’s
canvass, the defendant raises three main arguments,
namely, that the court did not make him aware of the
‘‘risks and disadvantages’’ of self-representation, did
not make him aware of the penalties to which he was
exposed, and failed to elicit whether he possessed ‘‘the
intelligence and capacity’’ to appreciate the conse-
quences of his decision to represent himself.10
   We note that a defendant ‘‘does not possess a consti-
tutional right to a specifically formulated canvass
. . . .’’ (Internal quotation marks omitted.) State v.
Diaz, 274 Conn. 818, 831, 878 A.2d 1078 (2005). Instead,
‘‘[h]is constitutional right is not violated as long as the
court’s canvass, whatever its form, is sufficient to estab-
lish that the defendant’s waiver was voluntary and
knowing.’’ (Internal quotation marks omitted.) Id.
   With respect to the defendant’s claim concerning the
risks and disadvantages of self-representation, our pre-
vious recitation of the procedural history of this case
reflects that the defendant expressed his desire to repre-
sent himself at two hearings prior to February 2, 2018,
during which proceedings the court, Blawie, J., twice
attempted to canvass him and advised him about the
risks of self-representation. On February 2, 2018, the
court, White, J., canvassed the defendant. The court
asked questions that were sufficient to demonstrate
that the defendant knew what was expected of him if
he chose to represent himself. The court asked if the
defendant understood that he would be responsible for
filing motions, conducting legal research, selecting a
jury, and complying with the rules of evidence and
criminal procedure. The court advised him that there
are great dangers in self-representation, such as making
self-incriminating statements at trial.11 We are not per-
suaded that the court failed to advise the defendant
about the dangers and disadvantages of self-representa-
tion.
  The defendant next argues that the court failed to
advise him of the range of penalties that he would face
upon conviction, as is required by State v. Diaz, supra,
274 Conn. 828, and State v. T.R.D., supra, 286 Conn.
206. The defendant asserts that the court should have
specifically told him during its canvass that he would
face a maximum sentence of ten years of imprisonment
if convicted.12 In response to this argument, the state
points to the fact that it met with the defendant on
February 2, 2018, to discuss a plea offer, and that the
defendant attended a hearing on the same date to dis-
cuss his rejection of that offer. The state acknowledges
that, at this hearing, the court did not inform the defen-
dant during the canvass about the potential exposure
should he be convicted of second degree sexual assault.
Nevertheless, the state argues that this error was harm-
less because, ‘‘[f]rom this offer, which was put on the
record, the trial court reasonably could infer that the
defendant had a meaningful appreciation of his poten-
tial punishment.’’ We agree with the state.
   In Diaz, the defendant waived his right to counsel
after being canvassed by the trial court pursuant to
Practice Book § 44-3. State v. Diaz, supra, 274 Conn.
828. During its canvass, the court referred only to the
charges pending against the defendant as ‘‘very substan-
tial’’ and to his cases as ‘‘big prison time cases . . . .’’
(Internal quotation marks omitted.) Id., 832. The defen-
dant represented himself at trial, and a jury found him
guilty of all counts as charged. Id., 827. On appeal,
the defendant’s primary claim was that his waiver of
counsel was not knowing, voluntary, and intelligent ‘‘by
virtue of the trial court’s failure to inform him of the
range of possible penalties that he would face upon
conviction.’’ Id., 828. Our Supreme Court agreed and
concluded that the defendant was entitled to a new
trial. Id., 828, 834. The court stated that the trial court’s
comments ‘‘provided no real guidance to the defendant
with respect to the actual prison time to which he was
exposed.’’ Id., 832.
  In T.R.D., a defendant claimed that ‘‘his waiver of
counsel could not be found [to have been] knowing
and intelligent in the absence of anything in the record
demonstrating that the defendant knew the possible
term of incarceration . . . .’’ State v. T.R.D., supra, 286
Conn. 198. The state conceded ‘‘that the court never
specifically advised the defendant of the range of possi-
ble penalties he faced upon conviction.’’ Id., 202. Our
Supreme Court concluded that ‘‘there is simply no evi-
dence present in the record from which we could infer
that the defendant had any meaningful appreciation of
the period of incarceration he faced if convicted of
the charges he faced.’’ Id., 206. Accordingly, the court
granted the defendant a new trial. Id.
   In the present case, however, the record reflects that
the defendant had a meaningful appreciation of the
possible penalties he faced if convicted after trial. At
the February 2, 2018 hearing, the state informed the
court that its plea offer was ‘‘[t]en [years of incarcera-
tion] suspended after four [years], fifteen years proba-
tion . . . .’’ The defendant rejected that offer and
elected to represent himself at trial. During the required
canvass, the court asked the defendant if he understood
the ‘‘range of penalties,’’ and he said that he did under-
stand the range of penalties. Immediately after its can-
vass, the court informed the defendant that there was
a mandatory minimum sentence. Before the court could
state the length of the minimum, the defendant inter-
jected and said, ‘‘[t]en years.’’ After the court informed
him that he was mistaken, the defendant said, ‘‘I mean,
nine months, I’m sorry.’’ The court confirmed that the
defendant was correct, to which he responded, ‘‘[n]ine
months, ten—okay.’’ Thus, even though the court did
not explicitly advise the defendant of the statutory max-
imum sentence and the mandatory minimum sentence,
the defendant’s statements to the court, along with his
discussions with the state regarding his plea offer that
took place immediately prior to the canvass, sufficiently
demonstrate that he was aware of the actual prison
time to which he was exposed if convicted.
  Additionally, the defendant asserts that, pursuant to
State v. Davenport, 127 Conn. App. 760, 15 A.3d 1154,
cert. denied, 301 Conn. 917, 21 A.3d 464 (2011), the
court was required to advise him that he would need
to register as a sex offender if convicted but failed
to do so. The defendant misconstrues Davenport. In
Davenport, this court held that, when a criminal defen-
dant is required to register as a sex offender pursuant
to General Statutes § 54-251 (a),13 ‘‘prior to accepting
the defendant’s [guilty] plea, the court [is] required to
both inform him that an entry of a finding of guilty after
accepting his plea would subject him to the sex offender
registry requirements and determine that he fully under-
stood those consequences of his plea.’’ Id., 766. In the
present case, there is no such statutory requirement,
as the defendant was not attempting to plead guilty.
Rather, he was being canvassed with respect to his
decision to represent himself.
   Finally, we address the argument that the court failed
in its canvass to elicit whether he possessed ‘‘the intelli-
gence and capacity’’ to appreciate the consequences of
self-representation. The defendant asserts that the
court had an obligation to determine whether he was
‘‘familiar with Connecticut’s procedural and evidentiary
rules.’’ The defendant also suggests that the court was
required to ask him if he ‘‘had any mental health issues
or ask his counsel whether they perceived the defendant
to have mental health issues.’’
   The defendant does not draw our attention to any
legal requirement for these specific inquiries to have
been made as part of the court’s canvass, and we are
not aware of any such requirement in our jurisprudence.
We are persuaded that the court aptly inquired as to
whether the defendant understood the types of respon-
sibilities and dangers that flowed from his desire to
represent himself, and that the defendant’s responses
to the court’s inquiries reflected that he possessed the
intelligence and capacity to appreciate the conse-
quences of self-representation. The court inquired
about the defendant’s educational background, to
which the defendant replied that he had obtained a
‘‘G.E.D. equivalency of a high school diploma.’’ Also,
the court asked the defendant if he had a prior of history
representing himself, to which the defendant replied
that he did not but that he nonetheless was willing to
represent himself. The court inquired if the defendant
was aware of the fact that self-representation would
require him to select a jury, to comply with the rules
of evidence, to follow proper procedures, to file ‘‘proper
motions,’’ and to conduct research. The defendant’s
responses to these inquiries did not suggest confusion
or uncertainty but that he understood these obligations.
   As we explained in part I A of this opinion, the record
is devoid of any facts that should have given rise to
any specific concerns in the court’s mind about the
defendant’s capacity to waive his right to counsel and
to represent himself. The defendant now asserts, with-
out any reference to authority, that he had a ‘‘low educa-
tion level’’ and, combined with his lack of a history of
self-representation, his responses ‘‘showed [that] he did
not possess the intelligence and capacity to appreciate
the consequences of the decision to represent himself.’’
Our review of the entire canvass reflects that it provided
the court with sufficient information to determine
whether the defendant knowingly, voluntarily, and
intelligently waived his right to counsel, and we are not
persuaded that any further inquiries were required.
  We likewise reject the defendant’s suggestion that
his education level and lack of experience as a self-
represented litigant necessarily meant his election to
represent himself was not intelligently made. His
responses to the court’s inquiries expressed his general
understanding of the duties and risks that flowed from
his election, and a willingness to perform all of the
tasks required of him at trial. To accept the defendant’s
present argument would tend to undermine the weighty
principle that ‘‘a defendant need not himself have the
skill and experience of a lawyer in order competently
and intelligently to choose self-representation . . . .’’
Faretta v. California, supra, 422 U.S. 835. Moreover,
the type of inquiry into the defendant’s technical knowl-
edge of law and practice on which the defendant relies
is unwarranted, for a defendant’s ‘‘technical legal
knowledge . . . [is] not relevant to an assessment of
his knowing exercise of the right to defend himself.’’
Id., 836.
  Practice Book § 44-3 is designed to help courts deter-
mine ‘‘[w]hether a criminal defendant is minimally com-
petent to make the decision to waive counsel, and . . .
whether the defendant actually made that decision in
a knowing, voluntary and intelligent fashion.’’ (Internal
quotation marks omitted.) State v. Braswell, supra, 318
Conn. 829. After reviewing the transcript of the court’s
canvass concerning self-representation, we conclude
that the court did not abuse its discretion in allowing
the defendant to represent himself, or in determining
that he made a knowing, voluntary, and intelligent
waiver of his right to counsel.
                            II
  The defendant next claims that the court abused its
discretion by failing, sua sponte, to order a competency
hearing or to appoint counsel for him after it granted
his request to represent himself.14 We disagree.
   The defendant did not raise this issue at trial and
seeks review of this unpreserved claim pursuant to
State v. Golding, 213 Conn. 233, 239–40, 567 A.2d 823
(1989), as modified by In re Yasiel R., 317 Conn. 773,
781, 120 A.3d 1188 (2015). ‘‘Under Golding, a defendant
can prevail on a claim of constitutional error not pre-
served at trial only if all of the following conditions are
met: (1) the record is adequate to review the alleged
claim of error; (2) the claim is of constitutional magni-
tude alleging the violation of a fundamental right; (3)
the alleged constitutional violation . . . exists and
. . . deprived the defendant of a fair trial; and (4) if
subject to harmless error analysis, the state has failed to
demonstrate harmlessness of the alleged constitutional
violation beyond a reasonable doubt. . . . The first two
Golding requirements involve whether the claim is
reviewable, and the second two involve whether there
was constitutional error requiring a new trial.’’ (Citation
omitted; emphasis in original; internal quotation marks
omitted.) State v. Kitchens, 299 Conn. 447, 466–67, 10
A.3d 942 (2011).
   The defendant has met the first two Golding require-
ments in that the record is adequate to permit review
and that his claim is of constitutional magnitude. We
conclude, however, that the defendant’s claim does not
satisfy the third prong of Golding because the constitu-
tional violation alleged by the defendant does not exist
and, therefore, he was not deprived of a fair trial.15
   ‘‘At the outset, we set forth the relevant standard of
review and legal principles that guide our resolution
of the issue. We review the court’s determination of
competency under an abuse of discretion standard.
. . . In determining whether the trial court [has] abused
its discretion, this court must make every reasonable
presumption in favor of [the correctness of] its action.
. . . Our review of a trial court’s exercise of the legal
discretion vested in it is limited to the questions of
whether the trial court correctly applied the law and
could reasonably have reached the conclusion that it
did. . . .
  ‘‘The conviction of an accused person who is not
legally competent to stand trial violates the due process
of law guaranteed by the state and federal constitutions.
. . . This rule imposes a constitutional obligation, [on
the trial court], to undertake an independent judicial
inquiry, in appropriate circumstances, into a defen-
dant’s competency to stand trial . . . . [Section] 54-
56d (a) codified this constitutional mandate, providing
in relevant part: ‘A defendant shall not be tried, con-
victed or sentenced while the defendant is not compe-
tent. . . . [A] defendant is not competent if the defen-
dant is unable to understand the proceedings against
him or her or to assist in his or her own defense.’
   ‘‘This statutory definition mirrors the federal compe-
tency standard enunciated in Dusky v. United States,
362 U.S. 402, 80 S. Ct. 788, 4 L. Ed. 2d 824 (1960) (per
curiam). According to Dusky, the test for competency
must be whether [the defendant] has sufficient present
ability to consult with his lawyer with a reasonable
degree of rational understanding—and whether he has
a rational as well as factual understanding of the pro-
ceedings against him. . . . Even when a defendant is
competent at the commencement of his trial, a trial
court must always be alert to circumstances suggesting
a change that would render the accused unable to meet
the standards of competence to stand trial. . . . Thus,
in appropriate circumstances, a trial court must, sua
sponte, make a further inquiry into a defendant’s com-
petence to ensure that he is competent to plead guilty.
. . . A court is required to conduct such an inquiry
whenever [the court becomes aware of] substantial evi-
dence of mental impairment. . . . Substantial evidence
is a term of art. Evidence encompasses all information
properly before the court, whether it is in the form of
testimony or exhibits formally admitted or it is in the
form of medical reports or other kinds of reports that
have been filed with the court. Evidence is substantial
if it raises a reasonable doubt about the defendant’s
competency . . . .
   ‘‘Nonetheless, § 54-56d (b) presumes that a defendant
is competent, and [t]he standard governing the determi-
nation of competency to stand trial is a relatively low
one and . . . mental illness or reduced mental capacity
does not alone provide a basis for concluding that a
defendant is not competent to stand trial. . . . An
accused may be suffering from a mental illness and
nonetheless be able to understand the charges against
him and to assist in his own defense . . . .’’ (Citations
omitted; internal quotation marks omitted.) State v.
Paulino, 127 Conn. App. 51, 61–63, 12 A.3d 628 (2011).
   In the present case, the defendant claims that his
conduct after the court’s February 2, 2018 canvass con-
stituted substantial evidence of mental impairment.
Thus, he argues, the trial court had a duty ‘‘to either
order a competency evaluation or appoint counsel
for [him].’’
   In State v. Paulino, supra, 127 Conn. App. 51, a crimi-
nal defendant waived his right to counsel and claimed
on appeal that the trial court should have, sua sponte,
during the trial, ordered a competency evaluation. Id.,
52, 56. The defendant pointed to behavior on his part,
during the trial proceedings, that he argued constituted
substantial evidence of mental impairment. Id., 65. For
example, ‘‘he responded ‘God told me so,’ when asked
by the court why he was electing a court trial rather
than a jury trial,’’ and ‘‘expressed a desire to ‘contact
the whole world’ about his case . . . .’’ Id. In disposing
of the defendant’s claim, this court noted that it was
‘‘unaware . . . of evidence that was before the court
that would have indicated that the defendant suffered
from any known or apparent mental disease or defect,
much less one that would have impacted his ability to
understand the charges against him and assist in his
defense.’’ (Emphasis in original.) Id., 63–64. Addition-
ally, this court stated that ‘‘the trial judge is in a particu-
larly advantageous position to observe a defendant’s
conduct during a trial and has a unique opportunity to
assess a defendant’s competency. A trial court’s opin-
ion, therefore, of the competency of a defendant is
highly significant. . . . As such, the trial court was enti-
tled to rely on its own observations of the defendant’s
responses during the canvassing, in light of his
demeanor, tone, attitude and other expressive charac-
teristics. . . . The trial court was in the best position
to assess whether the defendant behaved rationally at
that time.’’ (Citation omitted; internal quotation marks
omitted.) Id., 64–65. The trial court ‘‘offered no indica-
tion that it thought that the defendant was incompetent
to stand trial.’’ Id., 64.
   As in Paulino, the defendant in the present case
points to several instances after the trial court’s Febru-
ary 2, 2018 canvass in which he contends that his con-
duct showed ‘‘substantial evidence of [his] mental
impairment and established that he would not be able to
assist in his own defense.’’ Additionally, the defendant
argues that his conduct during the criminal trial gave
rise to a duty on the part of the court to order a compe-
tency evaluation or to appoint counsel for him. He
argues that he filed ‘‘nonsensical, incoherent motions,
contesting the trial court’s jurisdiction over him and
relying on the articles of the [Uniform Commercial
Code],’’16 ‘‘referred to himself in the third person, filed
special limited appearances on his behalf,17 was disrup-
tive, frequently interrupted the trial court, and had diffi-
culty staying focused.’’ (Footnote added.) He asserts
that, during the trial, he asked few questions on cross-
examination, did not object to any of the state’s ques-
tions during the direct examination of the victim, did
not present any evidence in support of his defense, and
elected not to testify. Additionally, the defendant argues
that his ‘‘refusal to cooperate with his attorneys . . .
showed that he could not conform his behavior and
brings into question his comprehension of the judicial
process.’’
   The state, on the other hand, accurately draws our
attention to several instances during the trial in which
the defendant meaningfully participated in his defense.
For example, when the state offered into evidence pho-
tographs of the house where the sexual assault took
place, the defendant objected on relevance grounds.
While cross-examining the victim, he ‘‘attempted to
challenge the victim’s credibility by questioning her
regarding the delay in her disclosure to the police and
whether she had been intoxicated at the time of the
incident.’’18 Through his cross-examination of his
cousin, Michael Harris, and the defendant’s brother,
Kaynon Williams,19 the defendant demonstrated that
neither of them had actually witnessed the alleged
assault.20
   The state notes that, after the defendant renewed his
motion to dismiss for lack of jurisdiction, he moved for
a judgment of acquittal in which he argued that the
evidence that the state presented was insufficient to
convict him. The defendant stated that ‘‘there were
plenty of inconsistent statements, phrases, that were
used by the alleged witnesses and victim. There’s no
physical evidence, no DNA, no clothing evidence, no
witnesses saw anything.’’ The defendant further con-
tended that the victim could have been ‘‘mental[ly]
impaired’’ at the time of the alleged assault because
she testified that she was ‘‘tipsy’’ from drinking alcohol
and smoking marijuana. Moreover, the state notes that,
‘‘[d]uring closing arguments, the defendant argued that
there was insufficient evidence to convict him because
the state’s case was dependent upon the victim’s testi-
mony, the victim had been intoxicated, and the rest of
the evidence was circumstantial.’’
   We are not convinced that the defendant’s behavior
after the February 2, 2018 canvass should have
prompted the court, sua sponte, to order a competency
hearing. At no point after the canvass did the court
express concerns about the defendant’s competency.21
Furthermore, the defendant’s actions after the state
had rested its case demonstrate that he had a basic
understanding of the judicial process and a trial strategy
for creating reasonable doubt about the veracity of the
allegations against him. Even if some of his arguments
were not well grounded in the law, and his representa-
tion lacked the hallmarks of an attorney skilled in the
practice of law, he showed that he had a rational under-
standing of the proceedings by challenging the suffi-
ciency of the evidence that was before the court. In
short, the record reflects that the defendant interacted
intelligently with the court, advanced arguments in sup-
port of his defense, and actively participated in the trial.
   We conclude, therefore, that the court did not abuse
its discretion in not ordering, sua sponte, a competency
hearing. Accordingly, the defendant has failed to dem-
onstrate that a constitutional violation exists and that
it deprived him of a fair trial.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     In accordance with our policy of protecting the privacy interests of the
victims of sexual assault, we decline to identify the victim. See General
Statutes § 54-86e.
   2
     The record reflects that, on July 28, 2017, the defendant was arrested
in New York, where he resided, and charged with second degree sexual
assault. He then waived procedures incidental to extradition proceedings
and was extradited to Connecticut on August 16, 2017.
   3
     We presume the defendant meant that his rights under the sixth amend-
ment to the United States constitution were being violated.
   4
     In support of this argument, the defendant primarily points to his conduct
after the February 2, 2018 canvass that, he asserts, should have alerted the
court that he was not competent to waive his right to counsel. Because the
court’s decision could have been informed only by what was known to it
at the time that it ruled on the defendant’s request to represent himself, we
will consider only the defendant’s conduct prior to the court’s decision to
allow the defendant to represent himself.
   5
     ‘‘Practice Book § 44-3 provides: ‘A defendant shall be permitted to waive
the right to counsel and shall be permitted to represent himself or herself
at any stage of the proceedings, either prior to or following the appointment
of counsel. A waiver will be accepted only after the judicial authority makes
a thorough inquiry and is satisfied that the defendant: (1) Has been clearly
advised of the right to the assistance of counsel, including the right to the
assignment of counsel when so entitled; (2) Possesses the intelligence and
capacity to appreciate the consequences of the decision to represent oneself;
(3) Comprehends the nature of the charges and proceedings, the range
of permissible punishments, and any additional facts essential to a broad
understanding of the case; and (4) Has been made aware of the dangers
and disadvantages of self-representation.’ ’’ State v. Braswell, 318 Conn. 815,
828–29 n.4, 123 A.3d 835 (2015).
   6
     During the pendency of the direct appeal in Connor I, the United States
Supreme Court held in Indiana v. Edwards, supra, 554 U.S. 177–78, that
a defendant who is competent to stand trial nevertheless may lack the
competency to represent himself. In light of Edwards, our Supreme Court
in Connor I remanded the case to the trial court for additional competency
proceedings. State v. Connor, supra, 292 Conn. 528. During the proceedings
on remand, the trial court determined that the defendant was competent
to represent himself at his criminal trial, and the defendant appealed, chal-
lenging the competency determination. See State v. Connor, 152 Conn. App.
780, 100 A.3d 877 (2014) (Connor II), rev’d, 321 Conn. 350, 138 A.3d 265
(2016). In Connor II, this court reversed the trial court’s judgment on the
ground that the competency hearing was procedurally flawed and directed
the trial court to grant the defendant a new criminal trial. Id., 810, 817. The
state appealed from this court’s decision, and our Supreme Court later
concluded that this court erred in reversing the judgment and ordering a new
trial because this court had, sua sponte, raised the issue of the procedural
adequacy of the remand hearing without giving the parties an adequate
opportunity to be heard on this issue. State v. Connor, 321 Conn. 350, 354,
138 A.3d 265 (2016) (Connor III). In Connor III, our Supreme Court
remanded the case to this court to consider the defendant’s claim that ‘‘the
trial court abused its discretion when it erroneously concluded that the
[defendant] was competent to represent himself at [his criminal] trial despite
his mental illness or mental incapacity.’’ (Internal quotation marks omitted.)
Id., 360; see also State v. Connor, 170 Conn. App. 615, 620, 155 A.3d 289,
cert. granted, 325 Conn. 920, 163 A.3d 619 (2017) (appeal withdrawn January
5, 2018). This court concluded that ‘‘the trial court did not abuse its discretion
in determining that the defendant had been competent to represent himself
at his criminal trial.’’ State v. Connor, supra, 170 Conn. App. 631.
   7
     The defendant requests that this court take judicial notice of the results
of a competency evaluation that was conducted in connection with an
incident in Virginia, which led to his being arrested there in 2009. This
information is not part of the trial court record, as it was not presented to
the trial court at any time. Accordingly, we do not consider this evaluation.
   8
     This court has recognized that ‘‘[t]he trial judge is in a particularly
advantageous position to observe a defendant’s conduct during a trial and
has a unique opportunity to assess a defendant’s competency. A trial court’s
opinion, therefore, of the competency of a defendant is highly significant.
. . . Indeed . . . a trial judge who presides over a defendant’s . . . trial
will often prove best able to make more fine-tuned mental capacity decisions,
tailored to the individualized circumstances of a particular defendant.’’ (Cita-
tion omitted; internal quotation marks omitted.) State v. Connor, supra, 170
Conn. App. 629.
   9
     In Connor I, the defendant’s behavior caused the prosecutor to state
that, under the circumstances, the court ‘‘ha[d] . . . no choice but to order’’
a competency evaluation. (Internal quotation marks omitted.) State v. Con-
nor, supra, 292 Conn. 490. For example, at a hearing in which the defendant
requested that the court discharge his public defender, he stated that ‘‘the
left side of [his] brain [was] not working as it should . . . .’’ (Internal
quotation marks omitted.) Id. After the court ordered a competency evalua-
tion, the evaluation team was unable to conduct its assessment of the
defendant because he refused to cooperate with the team. Id., 491. Addition-
ally, there were times when he did not speak or otherwise participate in
court proceedings. Id., 501.
   10
      The defendant also argues that the court, during its canvass, should
have asked him or his counsel whether he had any documented or perceived
mental health issues. He does not, however, cite authority stating that a
court is required to make this inquiry during its canvass, nor are we aware
of any such authority. Therefore, we conclude that this aspect of the claim
lacks merit.
   11
      We note that the court, Blawie, J., also advised the defendant: ‘‘[T]he
danger of self-representation is that you’re at a disadvantage. And you would
not be able to make the same objections to evidence to preserve the record
for purposes of appeal, to understand the strength and weaknesses of the
prosecutor’s case. Because a competent trained attorney has the skill and
training to defend and protect your rights, to assess the issues, and to
understand the appropriate way to proceed.’’
   12
      The crime of second degree sexual assault under § 53a-71 (a) (3), as a
class C felony, carries with it a maximum sentence of ten years of incarcera-
tion, with a mandatory minimum of nine months of incarceration. See Gen-
eral Statutes §§ 53a-35a (7) and 53a-71 (b).
   13
      General Statutes § 54-251 (a) provides in relevant part: ‘‘Prior to
accepting a plea of guilty or nolo contendere from a person with respect
to a criminal offense against a victim who is a minor or a nonviolent sexual
offense, the court shall (1) inform the person that the entry of a finding of
guilty after acceptance of the plea will subject the person to the registration
requirements of this section, and (2) determine that the person fully under-
stands the consequences of the plea. . . .’’
   14
      The defendant does not indicate whether this claim relates to his compe-
tence to stand trial, his competence to waive his right to counsel, or his
competence to represent himself. In the section of his appellate brief devoted
to this claim, the defendant argues that ‘‘[t]he record from [his] pretrial
hearings showed substantial evidence of [his] mental impairment and estab-
lished that he would not be able to assist in his own defense.’’ Accordingly,
we interpret this claim to be about the defendant’s competence to stand
trial pursuant to § 54-56d, which provides in relevant part: ‘‘For the purposes
of this section, a defendant is not competent if the defendant is unable to
understand the proceedings against him . . . or to assist in his or her own
defense.’’ (Emphasis added.) General Statutes § 54-56d (a).
   15
      In his brief to this court, the defendant also argues that the trial court
committed plain error by failing to order a competency evaluation. ‘‘[T]he
plain error doctrine . . . has been codified at Practice Book § 60-5, which
provides in relevant part that [t]he court may reverse or modify the decision
of the trial court if it determines . . . that the decision is . . . erroneous
in law. . . . The plain error doctrine is not . . . a rule of reviewability. It
is a rule of reversibility. That is, it is a doctrine that this court invokes in order
to rectify a trial court ruling that, although either not properly preserved
or never raised at all in the trial court, nonetheless requires reversal of the
trial court’s judgment, for reasons of policy. . . . The plain error doctrine
is reserved for truly extraordinary situations where the existence of the
error is so obvious that it affects the fairness and integrity of and public
confidence in the judicial proceedings. . . . A party cannot prevail under
plain error unless it has demonstrated that the failure to grant relief will result
in manifest injustice.’’ (Internal quotation marks omitted.) Houghtaling v.
Commissioner of Correction, 203 Conn. App. 246, 281–82, 248 A.3d 4 (2021).
For the reasons set forth in our Golding analysis, we do not agree that the
defendant has demonstrated that plain error exists.
   16
      The defendant filed a motion to dismiss in which he argued that the
court did not have jurisdiction over him. The court denied this motion. At
trial, after the state had rested, the defendant renewed his previous motion
to dismiss, arguing that ‘‘[c]riminal codes and statutes do not apply to
human beings.’’
   17
      At the beginning of the trial, the defendant stated that he was ‘‘making
a special appearance on behalf of the defendant, who is right here.’’
   18
      The state presented evidence that the assault occurred at the home of
the defendant’s cousin, Michael Harris. The victim testified that she fell
asleep at about 5:35 a.m. on the morning of May 6, 2017, and that the assault
occurred shortly thereafter. Detective David Hudyama of the Norwalk Police
Department testified that, on the night of May 8, 2017, the victim, Harris,
and Harris’ sister went to the police station and reported the assault. Addi-
tionally, the state presented evidence that the victim had arrived at Harris’
house at approximately 2 a.m. on May 6, 2017, and consumed alcohol
throughout the night and smoked marijuana.
   19
      Kaynon Williams, the defendant’s brother, testified at the trial.
   20
      The state presented evidence that the defendant and the victim were
alone in Harris’ bedroom when the assault occurred. The victim testified
that, immediately following the assault, she went downstairs into a room
where Harris, Kaynon Williams, and two other individuals were located,
and told Harris that she needed to speak with him. She then testified that
she and Harris went into the basement of the home, but before she could
tell Harris what had occurred, the defendant walked into the basement.
Harris testified that he forced the defendant to leave his home. The victim
testified that she told Harris about the assault after the defendant left Har-
ris’ home.
   21
      See footnote 8 of this opinion.